Citation Nr: 1826161	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability (TDIU) prior to December 15, 2015.  


REPRESENTATION

Appellant represented by:	Cummins B. Jones, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  The VLJ, however, who presided over the February 2016 Board hearing has since left the Board.  In March 2018, the Board offered the Veteran an opportunity to testify at another hearing before a different VLJ.  The Veteran was notified that if he failed to respond within 30 days of the correspondence it would be assumed that he did not want another hearing.  To date, the Veteran has not responded and therefore the Board assumes that he does not wish to present for another hearing.

This case was remanded for further development in April 2016 and October 2017.  


FINDING OF FACT

Prior to December 15, 2015, it was as likely as not that the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation since the date of the TDIU claim effective June 1, 2011.


CONCLUSION OF LAW

Prior to December 15, 2015, the criteria for entitlement to a TDIU were met effective June 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the evidence and information currently of record are sufficient to substantiate the appellant's claim.  Therefore, no further development is required to comply with the notice or duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012)], or the regulations implementing it.

ANALYSIS 

The Veteran appeals the denial of TDIU prior to December 15, 2015.  Total disability ratings for compensation based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability evaluation based on individual unemployability due to service connected disorders is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  Such a claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Board initially observes that the Veteran formally filed a TDIU application in May 2016.  However, the issue was first raised during appellate consideration for a claim for a higher initial rating for posttraumatic stress disorder (PTSD).  See Hearing Transcript dated February 2016.  As such, at that time, the Board found that the issue of entitlement to TDIU was reasonably raised as part of the initial rating claim for PTSD.  See Board remand dated April 2016; Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board has jurisdiction to consider the issue of entitlement to TDIU effective to the date of the award of service connection for PTSD - June 1, 2011.

As of June 1, 2011 and prior to December 15, 2015, the Veteran's service-connected disabilities were as follows: PTSD rated as 30 percent, pes planus rated as 30 percent, right shoulder AC sprain rated as 20 percent, and left wrist fracture rated as 0 percent.  The combined evaluation was 60 percent disabling.  Therefore, prior to December 15, 2015, the Veteran did not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16 (a).  Entitlement to TDIU, however, may been granted on an extraschedular basis when it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b).

Based on the evidence presented, the Board finds that a grant of TDIU effective from June 1, 2011 is warranted.  In this regard, sufficient evidence has been presented showing that the Veteran's service connected disabilities rendered him unable to obtain and maintain substantially gainful employment during this time.  The Board finds the Veteran has presented credible and consistent statements regarding the severity of his disabilities and the impact on his employability.  

The evidence shows that the Veteran owned his own barber shop since September 2007 and that he has worked as a barber since separation from service.  He reports, however, that he last worked full-time in May 2012.  

In March 2009, private physician, Dr. H stated that the Veteran's occupation required long hours of standing 8-12 hour per day and that his chronic conditions made it difficult for him to perform his job effectively.  The Veteran described PTSD symptoms of flashbacks, hypervigilance, insomnia, depression and problems focusing in the October 2011 VA examination.  His PTSD symptoms were found to cause occupational and social impairment with occasional decrease in work efficiency.  Pain in the right shoulder after cutting hair for extended periods of time was noted during the January 2012 VA examination.  

During the various June 2013 VA examinations, it was noted that the Veteran was self-employed as a barber and that his neck and shoulder fatigue and pain caused him to miss work and adjust his hours numerous times.  It was found that while the Veteran worked he normally had to take long breaks and limited his work hours due to pain in the wrist, hands and finger numbness.  It was also noted that the Veteran experienced difficulties with arm movement which is required in his profession as a barber.  

The Veteran testified during his February 2016 hearing that that he continued to own a barber shop, but his wife indicated that the Veteran had limited involvement in the business and he reported that he was unable to work as a barber due to the effects of his PTSD.  The Veteran testified that he did not enjoy being around loud individuals at the barber shop, which resulted in a loss of customers and employees.  His wife testified that she handled the financial affairs of the business because he was unable to pay bills and manage money sufficiently.

In December 2017, the VA Compensation and Pension Director found that none of the available objective medical evidence supported the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the service-connected disabilities prevented all employment for the time period of this review.  Thus, it was determined that a grant of TDIU prior to December 15, 2015 was not warranted.  

The Board has weighed the positive and negative evidence of record, and in resolving reasonable doubt, the Board finds in favor of the claim.  In making this determination, the Board notes that the Veteran worked as a barber during service and continued this profession after separation from service.  Although it is likely that the Veteran's service-connected disabilities do not prevent "all employment," it is shown that his ability to perform the job for which he is trained and skilled was severely limited by his service connected disabilities during this time.  During this time, he had difficulty focusing, and limitations of the right shoulder, left wrist and feet which are necessary for the position that he is trained and skilled to perform.

Marginal employment may be shown on a facts found basis, this includes, but is not limited to, a family business and in a protected environment.   The Board finds that the Veteran's employment is considered marginal as the Veteran worked in a protected environment indicative of a sheltered workshop.  Employment in a protected environment may exist regardless of earnings, if the employer makes accommodation for the Veteran's disability.  Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  Here, the testimony and examination reports show that the Veteran has had little actual involvement in his business in recent years and that it has been largely operated by his spouse.  It is also shown that during this time he missed a substantial amount of work days, he had to take long breaks and limit his work hours because of his wrist and shoulder pain.  

Given the evidence discussed in the VA compensation examinations, the VA treatment records and the lay statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU were met prior to December 15, 2015.  The Board acknowledges that it is likely that when his service-connected disabilities are separately evaluated they may not be of such severity to prevent substantially gainful employment.  The Board finds, however, that the cumulative effect of his service connected disabilities, which include limitations of his upper body, lower body and psychiatric, more likely than not prevented the Veteran from engaging in a substantially gainful occupation for which he was trained and skilled effective June 1, 2011.  

Stated differently, there is nothing in this record that establishes that the Veteran could have returned to a substantially gainful occupation for which he was skilled and trained between June 1, 2011 and prior to December 15, 2015.  Furthermore, it was the service-connected disabilities that precluded such substantially gainful employment.  As such, the Board concludes that the criteria for a TDIU were met effective June 1, 2011 and the benefit sought on appeal is granted.



ORDER

TDIU effective June 1, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


